Citation Nr: 0722744	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  00-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 28, 
2000 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had honorable active service from December 1968 
to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).

In an August 1999 rating decision, the RO, in pertinent part, 
denied service connection for panic attacks.  The issue was 
later recharacterized as a service connection claim for PTSD 
and granted.  The veteran has continued his appeal for a 
higher initial rating for PTSD and an earlier effective date.

In November 2004 and again in September 2006, the Board 
remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is primarily 
manifested by panic attacks reported to occur several times a 
week without objective evidence of suicidal ideation, obsess 
ional rituals, illogical speech, impaired impulse control, 
near continuous panic, spatial disorientation, neglect of 
personal hygiene or appearance or an inability to establish 
and maintain effective relationships.  

2.  A claim for service connection for panic attacks was 
received March 8, 1999 and the claim was continuously pursued 
evolving into a claim for service connection for PTSD.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2006).  

2.  An effective date of March 8, 1999, but no earlier, for 
the grant of entitlement to service connection for PTSD is 
warranted under applicable criteria.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

PTSD Rating

The veteran's PTSD is currently rated as 50 percent 
disabling.  He asserts that a higher rating is warranted due 
to the severity of his symptoms causing impairment in social 
and occupational functioning.  Specifically, he states that 
he is unable to control his anger, and as such is unable to 
stay out of trouble or hold a job.  Additionally, he 
experiences panic attacks, problems sleeping, difficulties 
maintaining employment and anger reactions at work, home and 
when driving which impair his functioning.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his PTSD on the original grant of 
service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

For PTSD, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are 
interpreted on a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health.  American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by GAF 
score, is to be considered, but it is not determinative of 
the VA disability rating to be assigned; the disability 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

GAF scores ranging from 31 to 40 are indicative of impairment 
in reality testing or major impairment in work, judgment, 
thinking, or mood, i.e., is unable to work.  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

GAF scores ranging from 51-60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

VA medical records beginning in 2000 show treatment for the 
veteran's panic attacks and other symptoms described as PTSD 
related.  GAF scores ranged from 40 to 60 during the appeal 
period.  On mental status examination in October 2000, the 
veteran was described as alert and oriented.  He was neatly 
attired and well groomed.  He denied any current 
suicidal/homicidal ideation.  There was no evidence of a 
thought disorder and judgment was good and insight was fair.  
Again in March 2001, similar findings were reported and it 
was further indicated that panic attacks had diminished 
considerably with medication.  His GAF score was 55.  

In support of his claim, the veteran's wife submitted a 
letter in May 2002 describing his depression, panic attacks 
and the impact on his employment and their relationship.  The 
letter details seven instances of the veteran's unemployment 
during 1991 to 2000 providing employer names, dates and 
amounts of unemployment income.

At his RO hearing in July 2005, the veteran described his 
anxiety and panic attacks that began shortly after service 
but indicated he did not understand what was going on at the 
time.  He did not mention it to anyone for 20 years.  (Tr. 3)  
The veteran testified that panic attacks made it difficult to 
maintain employment and relationships.  (Tr. 3, 5)

In an August 2005 VA examination report, the physician 
provided diagnosis of panic disorder and PTSD attributed to 
the veteran's active service.  The report states that the 
veteran's panic attacks, characterized by hot flushes, 
pounding heart, sweating and fear of losing control, led to 
the veteran avoiding going out and losing jobs.  The report 
indicates that the veteran is frequently depressed, has 
intrusive thoughts and believes he is dying during panic 
attacks.  He has "potential" attacks four to five times a 
week, partially controlled by medication.  In addition, the 
veteran reported several full blown panic attacks in the 
preceding month and that he needed to increase his medicine 
which made him drowsy.  The veteran indicated he lost 
numerous jobs in the last 10 years and had difficulty 
maintaining employment.  On examination, it was reported that 
he alert and oriented, adequately dressed and groomed, and 
there was no impairment of thought processes or 
communication.  He denied suicidal or homicidal ideation and 
did not report any obsessive or ritualistic behavior.  Rate 
and flow of speech were appropriate.  He indicated that he 
had "potential" panic attacks four or five times a week and 
had had several full blown attacks over the past month.  He 
indicated that without his medication, he would be having the 
attacks more frequently.  He reported that he was often 
depressed.  A GAF score of 50 was assigned.

VA progress notes show the veteran was examined by a VA 
physician in October 2006.  The physician provided a 
diagnosis of severe chronic PTSD with panic attacks and GAF 
scores of 40 and 45.  The physician further noted the 
veteran's problems with intrusive thoughts, anger management, 
isolation and panic attacks that have affected his ability to 
maintain employment when he becomes overwhelmed.  The veteran 
advised that he gets into fights on the road and in the past, 
he physically abused his spouse.  The veteran takes Xanax and 
Prozac for panic attacks and trazadone for sleeping.  Mental 
status findings were similar to those previously reported.  
It was noted that he still had depression and anxiety which 
were reported as 2/10.  It was reported that he was currently 
employed and his job was high pressured.  The GAF score was 
reported as 45 and on a later visit the same month it was 
reported as 40.  

The evidence discussed above shows the veteran does have 
significant psychiatric symptoms and it would appear that the 
most bothersome symptom to the veteran is the panic attacks.  
However, while the criteria for a 70 percent rating include 
near continuous panic, the findings on psychiatric 
examination have reflected that he may have several  
potential panic attacks a week and several full blown attacks 
a month, but this would be far from the near continuous panic 
required for a higher rating.  Moreover, it  was further 
reported that the panic attacks were ameliorated by 
medication.  Further, while the veteran had reported problems 
with employment in the past, he was employed in a position 
which was described as high pressured.  In sum, while it is 
recognized that the veteran does have psychiatric impairment, 
it would appear that the extent of psychiatric symptoms is 
consistent with not more than the currently assigned 50 
percent rating, which, it is emphasized does contemplate a 
difficulty in maintaining effective work and social 
relationships.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under  38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Court further held that the Board must 
address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his PTSD, and there is 
no indication that such disability has a marked interference 
with employment beyond that contemplated within the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for different 
periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's PTSD has continuously 
been no more than 50 percent disabling during the appeal 
period.  The benefit-of-the-doubt rule has been considered in 
making this decision. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Effective Date

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006). 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2006).

The record reflects that the veteran separated from active 
service in May 1976.  However, his first claim for service 
connection for panic attacks was received March 8, 1999.  At 
that time, he completed and signed a VA Form 21-526, 
Application for Compensation or Pension, prescribed by VA.  
In an August 1999 rating decision, the RO, in pertinent part, 
denied service connection for panic attacks.  The veteran 
amended his claim to add service connection for PTSD which 
was later granted.  Subsequently, the veteran was granted 
service for a panic disorder in a January 2006 rating 
decision and SSOC which recharacterized the veteran's 
disability as PTSD with panic disorder.  

As the veteran's PTSD is inextricably intertwined with panic 
disorder, the veteran should be afforded the earlier 
effective date of March 8, 1999, the date his initial panic 
disorder claim was received by the RO and would also be the 
date entitlement was shown.  That claim was continuously 
pursued until it was eventually granted.



Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In May 2001 and October 2006 letters, the RO provided 
Pelegrini-compliant notice to the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with the February 
2007 re-adjudication of the claim by the RO subsequent to 
receipt of the required notice.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine).

Furthermore, VA provided the additional notice recommended in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in the October 
2006 letter.  Thus, VA has satisfied its duty to notify the 
appellant.

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the claim. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

An earlier effective date of March 8, 1999, for the award of 
service connection for PTSD is granted.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


